                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


NAJAH AZIZ,

                Plaintiff,

v.                                                       CASE NO: 19-CV-11492

COMMISSIONER OF SOCIAL
SECURITY,

                Defendant.
                                           /

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION

        This matter is before the court on Magistrate Judge’s [Dkt#11] Report and

Recommendation to Dismiss Plaintiff’s Complaint for Failure to Prosecute. The case

was referred to United States Magistrate David R. Grand pursuant to 28 U.S.C.

§636(b)(1)(B) and Local Rule 72.1.

        Plaintiff Najah Aziz filed this case on May 21, 2019 along with an application to

proceed in forma pauperis which was granted on May 29, 2019. The Magistrate Judge

issued an order directing the plaintiff to complete her documents for service on June 21,

2019. On September 24, 2019 an Order to Show Cause was issued after Ms. Aziz

failed to do so. The order was returned as undeliverable to her last known address. No

objections have been filed pursuant to 28 U.S.C. §636(b)(1)(C), thus further appeal

rights are waived.1


        1
                The failure to object to the magistrate judge's report releases the court from its duty to
independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
      Accordingly, the court ADOPTS the recommended findings and conclusions of

the Magistrate Judge.




                                        ORDER

      IT IS ORDERED that, for the reasons set forth in the Magistrate Judge's Report

and Recommendation, the Plaintiff’s Complaint is DISMISSED for failure to prosecute.

      IT IS SO ORDERED.




                                          S/Robert H. Cleland
                                         ROBERT H. CLELAND
                                         UNITED STATES DISTRICT JUDGE


Dated: December 3, 2019


I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, December 3, 2019, by electronic and/or ordinary mail.


                                          S/Lisa Wagner
                                         Case Manager and Deputy Clerk
                                         (810) 292-6522




                                           2
